Exhibit SECURITY AGREEMENT THIS SECURITY AGREEMENT (this "Agreement") is made and entered into as of the 19th day of June, 2009, by and between AcXess, Inc., a Florida corporation ("AcXess"), and Innovative Software Technologies, Inc., a California corporation ("Secured Party"). Recitals WHEREAS, Pursuant to that certain Stock Purchase Agreement dated July 24, 2007 among AcXess, Secured Party, Torn Elowson, Ray Leitz, and Helge Solberg (the "Stock Purchase Agreement"), AcXess has executed a Secured Promissory Note of even date herewith in favor of Secured Party in the principal amount of Five Hundred Thousand Dollars ($500,000) (the "Note"). WHEREAS, Secured Party has required, as a condition to entering into the transactions contemplated by the Stock Purchase Agreement, that AcXess grant Secured Party a first priority security interest in all of AcXess's assets and property, and to that end has required the execution and delivery of this Agreement by AcXess. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in the Note and herein, the parties hereto, intending to be legally bound, agree as follows: 1.Incorporation of Recitals. Purchase Agreement, and Note. The foregoing Recitals, the Note, and the Guarantee Agreement, and the terms and provisions thereof, are hereby incorporated herein in their entirety by this reference. 2.Definitions. The following terms shall have the meanings set forth below: "Obligations" means each and every debt, liability, and obligation of every type and description, including without limitation any debt, liability, and obligation arising under or in connection with the Note and Stock Purchase Agreement, and the related documents entered into in connection therewith, which AcXess may now or at any time hereafter owe to Secured Party, whether such debt, liability, or obligation now exists or is hereafter created or incurred and whether it is or may be direct or indirect, due or to become due, absolute or contingent, primary or secondary, liquidated or unliquidated, independent, joint, several, or joint and several. "Security Interest" has the meaning given in Section 3. "Collateral" means all assets and personal and fixture property of any kind and nature whatsoever now owned or hereafter acquired by AcXess, whether tangible or intangible, including without limitation all of AcXess's right, title, and interest in and to the property and assets listed on Exhibit A, including all proceeds thereof and all increases, substitutions, replacements, additions, and accretions thereof. 3.Security Interest. To secure payment of the Obligations, AcXess hereby irrevocably pledges and assigns to, and grants Secured Party a first priority security interest (the "Security Interest"). with power of sale to the extent permitted by law, in the Collateral. 4.Representations and Warranties. AcXess represents and warrants as follows: (a)Authority. AcXess has authority to enter into this Security Agreement and any person signing it on AcXess's behalf has been duly authorized to take such action. (b)Financing Statements.
